DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-29 are pending in the instant patent application. This Non-Final Office Action is in response to the claims filed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-17, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-17 are directed to the abstract idea of deploying resources based on deploying resources based on transactions.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites maintaining, a chain of categorization logic rules and a chain of resource logic rules, wherein the chain of categorization logic rules and the chain of resource logic rules are updated and based on a respective Boolean-based visual representation of the chain of categorization logic rules and the chain of resource logic rules, and wherein each of the Boolean-based visual representations includes a representation of a logic chain formed by the respective chain of logic rules; receiving transaction data regarding a transaction, the 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior (including following rules and/or instructions). Notably, assigning and deploying resources based on transactions.
	Accordingly, the claim recites an abstract idea and dependent claims 3-7, 9-14 and 17 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more processors, a datastore and a user interface. The one or more processors, a datastore and a user interface are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1-2, 8 and 15-16 includes various elements that are not directed to the abstract idea under 2A. These elements include one or more processors, a datastore and a user interface and the generic computing elements described in the Applicant's specification in at least Para 056-057. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receiving limitation of Claim 1 and 16 recites computer functions that the courts ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 1-2, 8 and 15-16, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claim 18, it is directed to a system, however the claim is directed to a judicial exception without significantly more. Claim 18 is directed to the abstract idea of deploying resources based on deploying resources based on transactions.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 18, claim 18 recites maintaining, a chain of categorization logic rules and a chain of resource logic rules, wherein the chain of categorization logic rules and the chain of resource logic rules are updated and based on a respective Boolean-based visual representation of the chain of categorization logic rules and the chain of resource logic rules, and wherein each of the Boolean-based visual representations includes a representation of a logic chain formed by the respective chain of logic rules; receiving transaction data regarding a transaction, the transaction data comprising key attributes of the transaction; processing the transaction data through the chain of categorization logic rules to categorize the transaction based on the key attributes; processing the transaction data through the chain of resource logic rules to determine a resource to assign to the 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior (including following rules and/or instructions). Notably, assigning and deploying resources based on transactions.
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more processors, a datastore, a personal computing device, a computer-readable storage device and a user interface. The one or more processors, a datastore, a personal computing device, a computer-readable storage device and a user interface are merely generic computing devices implemented on a personal computer.	
	With respect to 2B, the claim does not include additional elements amounting to significantly more than the abstract idea. Claim 18 includes various elements that are not directed to the abstract idea under 2A. These elements include one or more processors, a datastore, a personal computing device, a computer-readable storage device, a user interface and the generic computing elements described in the Applicant's specification in at least Para 056-057. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receiving limitation of Claim 18 recites computer functions that the courts have recognized as well‐understood, routine, and 
	Therefore, Claim 18 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 19-20, they are directed to a computer-readable storage media, however the claims are directed to a judicial exception without significantly more. Claims 19-20 are directed to the abstract idea of deploying resources based on deploying resources based on transactions.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 19, claim 19 recites maintaining, a chain of categorization logic rules and a chain of resource logic rules, wherein the chain of categorization logic rules and the chain of resource logic rules are updated and based on a respective Boolean-based visual representation of the chain of categorization logic rules and the chain of resource logic rules, and wherein each of the Boolean-based visual representations includes a representation of a logic chain formed by the respective chain of logic rules; receiving transaction data regarding a transaction, the transaction data comprising key attributes of the transaction; processing the transaction data through the chain of categorization logic rules to categorize the transaction based on the key attributes; processing the transaction data through the chain of resource logic rules to determine a resource to assign to the 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior (including following rules and/or instructions). Notably, assigning and deploying resources based on transactions.
	Accordingly, the claim recites an abstract idea and Claim 20 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more processors, a datastore and a user interface. The one or more processors, a datastore and a user interface are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 19 includes various elements that are not directed to the abstract idea under 2A. These elements include one or more processors, a datastore and a user interface and the generic computing elements described in the Applicant's specification in at least Para 056-057. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receiving limitation of Claim 19 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather 
	Therefore, Claim 19 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 21-29, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 21-29 are directed to the abstract idea of deploying resources based on deploying resources based on transactions.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 21, claim 21 recites maintaining, the set of logic rules comprising cascading or nested logic rules; determining a Boolean-based visual representation of the set logic rules and a logic chain formed by the set logic rules as a dynamic tree view, wherein the dynamic tree view depicts the set of logic rules as cascading or nested logic strings for human readability; providing the dynamic tree view to a user-interface; and receiving updates to the set of logic rules from the user-interface based on a user's interaction with the dynamic tree view.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior (including following rules and/or instructions).
	Accordingly, the claim recites an abstract idea and dependent claims 22-27 and 29 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 21 and 28 includes various elements that are not directed to the abstract idea under 2A. These elements include one or more processors, a datastore and a user interface and the generic computing elements described in the Applicant's specification in at least Para 056-057. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 21 and 28, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claim(s) 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tholl et al. (CA 2654731 A1).

	Referring to Claim 21, Tholl teaches a computer implemented method for receiving updates to a set of logic rules, the method comprising:
	maintaining, in a datastore, the set of logic rules comprising cascading or nested logic rules (Tholl: Para 0004, 0089 via Also provided is a database configured for accessing the set of adjudication rules appropriate to the received claim, the set of adjudication rules structured in a plurality of containers including a primary rule container and a plurality of secondary rule containers, each of the plurality of secondary rule containers being coupled to the primary rule container by a respective container reference, each of the plurality of secondary rule containers containing one or more adjudication rules adapted for processing the claim content of the received claim, each of the one or more adjudication rules being coupled to their respective secondary container by a respective rule reference, the set of adjudication rules defining a rule hierarchy. Also provided is processing the content of the received claim with the one or more adjudication rules facilitated by an execution order defined by the ordering of the container references in the primary rule container; wherein the result of the processed claim is used to determine subsequent settlement of the received claim. The engine 200 includes a composer module 202 for creating, editing, deleting and saving individual rules 100 and benefits 103, as well as other objects of the hierarchies 260,360. A user of the 
	determining a Boolean-based visual representation of the set logic rules and a logic chain formed by the set logic rules as a dynamic tree view, wherein the dynamic tree view depicts the set of logic rules as cascading or nested logic strings for human readability (Tholl: Para 0095 via The composer module 202 of the rule engine 200 can provide a graphical view of the rule database called a Rule Map of the rule hierarchy 260 (see Figure 7), as well as a benefit map of the code hierarchy 360, not shown. The Rule Map shows the current Rule Organization and active Rules 100 based on the system date. The Rule Map provides access through the Rule Containers 226, 228 to individual Rules 100 for viewing and editing.Management of the Rule Container hierarchy 260 can be done through drag/drop and cut/paste features on Rule Map via the rule manager 202, and/or through the hierarchy manager 204, further described below.);
	providing the dynamic tree view to a user-interface (Tholl: Para 0095 via The composer module 202 of the rule engine 200 can provide a graphical view of the rule database called a Rule Map of the rule hierarchy 260 (see Figure 7), as well as 
	receiving updates to the set of logic rules from the user-interface based on a user's interaction with the dynamic tree view (Tholl: Para 0089 via The engine 200 includes a composer module 202 for creating, editing, deleting and saving individual rules 100 and benefits 103, as well as other objects of the hierarchies 260,360. A user of the engine 2000 interacts with the interfaces 102,152 (see Figure 13) to create, edit, delete and save adjudication rules 100 and benefits 103, as well as the relationships (e.g. parent/child) between blocks 226, blocks 228, and rules 100, as well as the relationships (e.g. parent/child) between blocks 326, blocks 328, and benefits 103,as well as their execution order as organized by the ordering of the references 227,229,327,329 within the respective blocks 226,228,326,328. The composer module 202 performs functions as dictated by the user via the interface 102 and the composer module 202 saves adjudication rules 100 into the local database 124 in the form of the rules hierarchy 260. The composer module 202 performs functions as dictated by the user via the interface 102 and the composer module 202 saves adjudication benefit codes 100 into the local database 124 in the form of the benefit hierarchy 360. The engine 200 can also use the composer module 202, for example, to transfer completed hierarchies 260,360 to the storage 224 for use in deployment of the plan 42).

	Referring to Claim 22, Tholl teaches the method of claim 21, wherein the dynamic tree view provides a visual representation of conflicting logic rules or conflicting logic chains within the set of logic rules (Tholl: Pg 70 via display interface and Section 6 Rule Editor and error checking of the rules).

	Referring to Claim 23, Tholl teaches the method of claim 21, wherein the set of logic rules and the received updates to the set of logic rules define at least one requirement for an outcome (Tholl: Para 0086-0087 via The order in which benefits 103 and benefit blocks 326,328 are evaluated by the adjudication engine 40 can affect the adjudication result of the claims 12.New benefits 103 and blocks 328 can be placed at the bottom of the hierarchy 360 by default, for example. To rearrange the order of the benefits 103 in the hierarchy 360 using the engine 200, a user can drag and drop benefit objects wherever desired so that the new benefit object is in the target node.When a user moves a benefit object, the engine 200 instructs component modules (e.g. module 202, 204, 206, 208, 210) of the engine 200 to modify the data relationship between the moved benefit objects and to render a new visual benefit hierarchy 360 to the screen 152 as is described below. One example implementation of the benefit hierarchy 360 is where individual benefits 103 can only exist at the bottom most benefit container 328 level and that benefit containers 326,328 that contain a benefit object 103 (e.g. via references 327,329) cannot be moved to a different level of the hierarchy 360. These reference limitations, as managed by the Hierarchy manager 204, help to reduce the 

	Referring to Claim 24, Tholl teaches the method of claim 21, wherein the set of logic rules comprise a chain of categorization logic rules or chain of resource logic rules (Pg 53, section 4.2.1 and interface display showing rules).

	Referring to Claim 25, Tholl teaches the method of claim 21, wherein the dynamic tree view shows left to right, top to bottom how a transaction flows according to the set of logic rules (Tholl: Para 0083 via The order in which rules 100 and rule block 228 are evaluated by the adjudication engine 40 can affect the adjudication result of the claims 12. New rules 100 and rule blocks 228 can be placed at the bottom of the hierarchy 260 by default, for example. To rearrange the order of the rules 100 in the hierarchy 260 using the engine 200, a user can drag and drop rule objects wherever desired so that the new rule object is in the target node. When a user moves a rule object, the rule engine 200 instructs component modules (e.g. module 202, 204, 206, 208, 210) of the engine 200 to modify the data relationship between the moved rule objects and to render a new visual rule hierarchy 260 to the screen as is described below).



	Referring to Claim 27, Tholl teaches the method of claim 21, wherein the dynamic tree view depicted cascading rules left to right and nested rules vertically (Tholl: Para 0082 via An exemplary rule hierarchy 260 is illustrated in Figure 7. As shown, the rule hierarchy 260 has a superblock 226 entitled 'MSIMed', several blocks 228 and several rules 100. A user is able to expand the rule hierarchy 260 (e.g. using a hierarchy module 204 of the engine 2000 - see Figure 11) by clicking on the '+' buttons and is able to contract the hierarchy 260 by clicking on the'-'buttons via the interface 102 (see Figure 13). In this way a user is able to precisely focus on a particular rule 100, a block 228 or a superblock 226 as desired. The rule hierarchy 260 can be a graphical tree view that is similar to a folder tree view of a 

	Referring to Claim 28, Tholl teaches the method of claim 21, wherein the user-interface allow a user to run scenarios on various logic rules within the dynamic tree view for assigning transactions prior to committing an update to the set of logic rules (Tholl: Para 0086 via The order in which benefits 103 and benefit blocks 326,328 are evaluated by the adjudication engine 40 can affect the adjudication result of the claims 12. New benefits 103 and blocks 328 can be placed at the bottom of the hierarchy 360 by default, for example. To rearrange the order of the benefits 103 in the hierarchy 360 using the engine 200, a user can drag and drop benefit objects wherever desired so that the new benefit object is in the target node. When a user moves a benefit object, the engine 200 instructs component modules (e.g. module 202, 204, 206, 208, 210) of the engine 200 to modify the data relationship between the moved benefit objects and to render a new visual benefit hierarchy 360 to the screen 152).

	Referring to Claim 29, Tholl teaches the method of claim 21, comprising:
processing transaction data through the set of logic rules, once updated, to categorize the transaction data and determine a resource to assign to a transaction associated with the transaction data (Tholl: Para 0086 via The order in which benefits 103 and benefit blocks 326,328 are evaluated by the adjudication engine 40 can affect the adjudication result of the claims 12. New benefits 103 and blocks .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tholl et al. (CA 2654731 A1) in view of Urrutia (US 8,046,281 B1) further in view of Marlow et al. (US 9,505,494 B1).
	Referring to Claim 1, Tholl teaches a computer-implemented method for assigning and deploying resources for incoming transactions, the method being executed by one or more processors and comprising:
	maintaining, in a datastore, a chain of categorization logic rules and a chain of resource logic rules, wherein the chain of categorization logic rules and the chain of resource logic rules are updated through a user-interface based on a respective Boolean-based visual representation of the chain of categorization logic rules and the chain of resource logic rules, and wherein each of the Boolean-based visual representations includes a representation of a logic chain formed by the respective chain of logic rules (Tholl: Para 0004, 0089 via Also provided is a database configured for accessing the set of adjudication rules appropriate to the received claim, the set of adjudication rules structured in a plurality of containers including a primary rule container and a plurality of secondary rule containers, each of the plurality of secondary rule containers being coupled to the primary rule container by a respective container reference, each of the plurality of secondary rule containers containing one or more adjudication rules adapted for processing the claim content of the received claim, each of the one or more adjudication rules being coupled to their respective secondary container by a respective rule reference, the set of adjudication rules defining a rule hierarchy. Also provided is processing the content 
	However, Tholl does not explicitly disclose the limitations of Claim 1 which state receiving transaction data regarding a transaction, the transaction data comprising key attributes of the transaction; processing the transaction data through the chain of categorization logic rules to categorize the transaction based on the key attributes; processing the transaction data through the chain of resource logic rules to determine a resource to assign to the transaction, the chain of resource logic rules determined based on the categorization of the transaction.
	Urrutia though, with the teachings of Tholl, teaches of 

	processing the transaction data through the chain of categorization logic rules to categorize the transaction based on the key attributes (Urrutia: Col 8 line 38 – Col 9 line 4 via The request would be processed by this skills assessment subsystem (SAS) 157 which would access the loss event data (method element 207) and classify the loss event (method element 209) according to a skills profile table. The SAS 157 identifies the skill items required to process the claim (method element 211) and forwards the information to the assignment recommendations subsystem (ARS) 159);
	processing the transaction data through the chain of resource logic rules to determine a resource to assign to the transaction, the chain of resource logic rules determined based on the categorization of the transaction (Urrutia: Urrutia: Col 8 line 38 – Col 9 line 4 and Col 9 lines 15-21 via The SAS 157 identifies the skill items required to process the claim (method element 211) and forwards the information to the assignment recommendations subsystem (ARS) 159. The ARS 159 identifies 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tholl with the teachings Urrutia in order to have receiving transaction data regarding a transaction, the transaction data comprising key attributes of the transaction; processing the transaction data through the chain of categorization logic rules to categorize the transaction based on the key attributes; processing the transaction data through 
	Furthermore, Tholl does not explicitly disclose the limitation of Claim 1 which states deploying the resource to the transaction. 
	Marlow though, with the teachings of Tholl/Urrutia, teaches of
	deploying the resource to the transaction (Marlow: Col 40 lines 28-43 and Col 40 line 63 – Col 41 line 5 via  At step 1006, the insurance server may determine whether dispatching a UAV is the most cost efficient available option to inspect vehicle. The insurance server may determine, based on the current location and accessibility of the vehicle, which available methods are available to collect data about the condition of the vehicle. For example, some exemplary methods that the insurance server may use may be dispatching an insurance agent to the vehicle's location, dispatching a UAV to the vehicle's location, and requesting the insurance policyholder to upload images of the vehicle using his mobile device. By weighing the costs and benefits of each available option with the details of the current situation (e.g., availability of resources, location, and accessibility of the vehicle), the insurance server may determine whether dispatching a UAV is the most cost efficient option available to inspect the vehicle. At step 1012, the insurance server may instruct the UAV to travel to the location of the vehicle. The insurance server, or the UAV itself, may calculate a trajectory from the current 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tholl/Urrutia with the teachings of Marlow in order to have deploying the resource to the transaction. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 2, Tholl/Urrutia/Marlow teaches the method of claim 1, wherein deploying the resource to the transaction comprises providing a notification to the resource via a personal computing device associated with the resource, and wherein the notification comprises requirements assigned to the resources and instructions for the resource (Marlow: Col 40 lines 28-43 and Col 40 line 63 – Col 41 line 37 via At step 1006, the insurance server may determine whether dispatching a UAV is the most cost efficient available option to inspect vehicle. The insurance server may determine, based on the current location and accessibility of the vehicle, which available methods are available to collect data about the condition of the vehicle. For example, some exemplary methods that the insurance server may use may be dispatching an insurance agent to the vehicle's location, dispatching a UAV to the vehicle's location, and requesting the insurance 

	Referring to Claim 3, Tholl/Urrutia/Marlow teaches the method of claim 2, wherein the instructions comprise traveling to a location associated with the transaction and assessing the transaction (Marlow: Col 41 lines 6-37 via At step 1012, the insurance server may instruct the UAV to travel to the location of the vehicle. At step 1014, it may be determined whether the UAV has reached the location of the vehicle. At step 1016, in response to determining that the UAV has reached the vehicle, the insurance server may instruct the UAV to collect information about the condition of the vehicle. At step 1018, the insurance server may receive information about the condition of the vehicle from the UAV.).

	Referring to Claim 4, Tholl/Urrutia/Marlow teaches the method of claim 1, wherein the key attributes comprise deadlines and contact information (Urrutia: Col 

	Referring to Claim 5, Tholl/Urrutia/Marlow teaches the method of claim 1, wherein the transaction comprises a loss event, and wherein the transaction data comprises a first notice of loss (Marlow: Col 40 lines 1-27 via At step 1002, a request may be received by the insurance server to inspect a vehicle. Such a request may be received at the insurance server from the insurance policyholder through a mobile application of the insurance policyholder. Additionally or alternatively, such a request may be received as the insurance policyholder calls the insurance company and/or files an insurance claim. Additionally or alternatively, such a request may be received by an insurance server if a traffic police report indicates that the insured vehicle has been involved in an accident. Additionally or alternatively, such a request may be received by the insurance server if another driver claims that he has been involved in an accident with the insured vehicle. Any sources of information that alert the insurance server that a vehicle is damaged may trigger steps 1004-1022 of method 1000 to occur. At step 1004, an insurance 

	Referring to Claim 6, Tholl/Urrutia/Marlow teaches the method of claim 1, wherein the resource is assigned to the transaction based on a coverage area associated with the resource (Urrutia: Col 9 lines 41-50 via Skill profiles associated with claims maybe defined in a plurality of ways. For example, a skill profile may be defined around the concept of jurisdiction. Claim handlers may be assigned based on the geographic areas that they handle. Consequently a skill profile of jurisdiction may have skill items comprising States or countries. The United States may be subdivided into a number of regions such as: Central, Mid-Atlantic, Mountain States, New England, North East, Southwest, etc. Associated with the profile name Southwest would be states such as Texas, Oklahoma, etc.).

	Referring to Claim 7, Tholl/Urrutia/Marlow teaches the method of claim 1, wherein the resource is assigned to the transaction based on a proximity to the transaction (Marlow: Col 24 lines 50-67 via In some embodiments, the insurance server 502 may constantly track the location of each UAV 506, 508, 510, and 512 

	Referring to Claim 8, Tholl/Urrutia/Marlow teaches the method of claim 7, wherein the proximity to the transaction is determined by a current location of the resource, the current location provided by a personal computing device associated with the resource (Marlow: Col 40 lines 44-53 via At step 1008, in response to determining that dispatching the UAV is the most cost efficient available option, the insurance server may identify the UAV nearest to the location of the vehicle. The insurance server may have access to a continuously updated database with locations of each of a plurality of UAVs' current locations. Each UAV may provide its current location periodically to such a database and/or the insurance server. The insurance server may identify which available UAV is located nearest the current location of the vehicle).

	Referring to Claim 9, Tholl/Urrutia/Marlow teaches the method of claim 1, wherein the resource is assigned to the transaction based a skill set of the resource, licenses associated with the resource, certifications associated with the resource, availability of the resource, or overflow requirements (Marlow: Col 25 line 39 – Col 26 line 6 via Once the insurance server 502 determines which existing resources are available to report damage information, the insurance server 502 may evaluate the overall costs of using each available resource factoring in the benefits and monetary costs of each resource given the location of the damaged property 514. In an exemplary instance, the insurance server 502 may determine that the damaged property is the 35.sup.th floor of a skyscraper that is not accessible for anyone except a UAV to capture detailed damage information. In such an instance, the UAV is the only available resource and it is dispatched. However, in a different instance if the damaged property 514 is an automobile involved in an accident in a highway, the insurance server 502 may determine that the driver may take photos of the damaged portions of the automobile using his mobile device. An insurance agent may also be available to be dispatched and UAV 506 (the nearest UAV of the UAVs 506, 508, 510, and 512) may also be available to be dispatched to the location of the damaged property 514. The insurance server 502 may determine that given all of the available resources, dispatching the UAV 506 that is nearest to the damaged property is the most cost effective option of reporting as much information as needed to perform an accurate estimate of the damage to the vehicle).



	Referring to Claim 15, Tholl/Urrutia/Marlow teaches the method of claim 1, comprising: presenting, via a user-interface, the chain of categorization logic rules or the chain of resource logic rules as a tree view, wherein the tree view comprises the Boolean-based visual representation of the respective logic rules (Tholl: Para 0095 via The composer module 202 of the rule engine 200 can provide a graphical view of the rule database called a Rule Map of the rule hierarchy 260 (see Figure 7), as well as a benefit map of the code hierarchy 360, not shown. The Rule Map shows the current Rule Organization and active Rules 100 based on the system date. The Rule Map provides access through the Rule Containers 226, 228 to individual Rules 100 for viewing and editing.Management of the Rule Container hierarchy 260 can be done through drag/drop and cut/paste features on Rule Map via the rule manager 202, and/or through the hierarchy manager 204).



	Referring to Claim 17, Tholl/Urrutia/Marlow teaches the method of claim 1, wherein the resource comprises an individual, a vehicle, a piece of equipment, or an Internet of Things (IoT) device (Marlow: Col 2 lines 4-27 via UAV). 
	


	Referring to Claim 19, it is analogous to Claim 1 and is rejected for the same reasons

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tholl et al. (CA 2654731 A1) in view of Urrutia (US 8,046,281 B1) in view of Marlow et al. (US 9,505,494 B1) further in view of Tofte et al. (US 9,563,201 B1) .

	Referring to Claim 10, while Tholl/Urrutia/Marlow teaches the method of claim 1, it does not explicitly disclose the limitation of Claim 10 which states wherein the resource is assigned to the transaction based on a customized territory associated with the resource.
	Tofte though, with the teachings of Tholl/Urrutia/Marlow, teaches of
	wherein the resource is assigned to the transaction based on a customized territory associated with the resource (Tofte: Col 13 lines 35-48, Col 30 lines 48-60, Col 37 lines 19-34 via In various embodiments, instructions stored in navigation module 217 may navigate UAV 200 utilizing geographic location data (e.g., received by UAV 200 via GNSS communications). For example, instructions stored in navigation module 217 may facilitate UAV 200 avoiding geofenced boundaries defined by a range of latitude, longitude, and/or elevation coordinates, which may 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tholl/Urrutia/Marlow with the teachings of Tofte in order to have wherein the resource is assigned to the transaction based on a customized territory associated with the resource. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 11, Tholl/Urrutia/Marlow/Tofte teaches the method of claim 10, wherein the customized territory is associated with the resource based on a current location of the resource (Tofte: Col 13 lines 35-48, Col 30 lines 48-60, Col 37 lines 19-34 via In various embodiments, instructions stored in navigation module 217 may navigate UAV 200 utilizing geographic location data (e.g., received by UAV 200 via GNSS communications). For example, instructions stored in navigation module 217 may facilitate UAV 200 avoiding geofenced boundaries defined by a range of latitude, longitude, and/or elevation coordinates, which may be predetermined or entered by a user via one or more of portable computing device 106 and/or central monitoring system 108. These geofence boundaries may be stored in any suitable portion of memory 216 or received as one or more commands sent via portable computing device 106 and/or central monitoring system 108, as will be further discussed in detail below with reference to FIG. 4B. In various embodiments, a user may also interact with display window 450 to 

	Referring to Claim 12, Tholl/Urrutia/Marlow/Tofte teaches the method of claim 10, wherein the customized territory is determined based on radi1 or custom polygons that are tailored based on a topography of a region (Tofte: Col 13 lines 35-48, Col 30 lines 48-60, Col 37 lines 19-34 via In various embodiments, 

	Referring to Claim 13, Tholl/Urrutia/Marlow/Tofte teaches the method of claim 12, wherein the topography of the region includes man-made barriers and natural barriers (Tofte: Col 13 lines 35-48, Col 30 lines 48-60, Col 37 lines 19-34 via In various embodiments, instructions stored in navigation module 217 may navigate UAV 200 utilizing geographic location data (e.g., received by UAV 200 via GNSS communications). For example, instructions stored in navigation module 217 may facilitate UAV 200 avoiding geofenced boundaries defined by a range of latitude, longitude, and/or elevation coordinates, which may be predetermined or entered by a user via one or more of portable computing device 106 and/or central monitoring system 108. These geofence boundaries may be stored in any suitable portion of memory 216 or received as one or more commands sent via portable computing device 106 and/or central monitoring system 108, as will be further discussed in detail below with reference to FIG. 4B. In various embodiments, a user may also interact with display window 450 to transmit commands to the UAV that may not be movement-based. For example, as shown in FIG. 4B, display window 450 includes no-fly zones 455 and 457. A user may select these portions using any suitable gesture or other input via user interface 400. Once identified, the geographic location coordinates associated with these areas may be calculated and 

	Referring to Claim 20, while the combination of Tholl/Urrutia/Marlow teaches the media of claim 19, it does not explicitly disclose wherein the resource is assigned to the transaction based on a customized territory associated with the resource, wherein the customized territory is associated with the resource based on a current location of the resource, wherein the customized territory is determined based on radi1 or custom polygons that are tailored based on a topography of a region, and, wherein the topography of the region includes man-made barriers and natural barriers.

	wherein the resource is assigned to the transaction based on a customized territory associated with the resource, wherein the customized territory is associated with the resource based on a current location of the resource, wherein the customized territory is determined based on radi1 or custom polygons that are tailored based on a topography of a region, and, wherein the topography of the region includes man-made barriers and natural barriers (Tofte: Col 13 lines 35-48, Col 30 lines 48-60, Col 37 lines 19-34 via In various embodiments, instructions stored in navigation module 217 may navigate UAV 200 utilizing geographic location data (e.g., received by UAV 200 via GNSS communications). For example, instructions stored in navigation module 217 may facilitate UAV 200 avoiding geofenced boundaries defined by a range of latitude, longitude, and/or elevation coordinates, which may be predetermined or entered by a user via one or more of portable computing device 106 and/or central monitoring system 108. These geofence boundaries may be stored in any suitable portion of memory 216 or received as one or more commands sent via portable computing device 106 and/or central monitoring system 108, as will be further discussed in detail below with reference to FIG. 4B. In various embodiments, a user may also interact with display window 450 to transmit commands to the UAV that may not be movement-based. For example, as shown in FIG. 4B, display window 450 includes no-fly zones 455 and 457. A user may select these portions using any suitable gesture or other input via user interface 400. Once identified, the geographic location coordinates associated with these areas may be calculated and one or more commands may be transmitted to the UAV instructing the UAV not to fly within areas bounded by these 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tholl/Urrutia/Marlow with the teachings of Tofte in order to have wherein the resource is assigned to the transaction based on a customized territory associated with the resource, wherein the customized territory is associated with the resource based on a current location of the resource, wherein the customized territory is determined based on radi1 or custom polygons that are tailored based on a topography of a region, and, wherein the topography of the region includes man-made barriers and natural barriers. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wargin et al. (US 2007/0100669 A1) Collaborative Intelligent Task Processor For Insurance Claims
Dinamani et al. (US 2015/0278728 A1) CLAIMS CATEGORIZATION IN A WORKFLOW
Menendez (US 2004/0148204 A1) Method Of Expediting Insurance Claims
Diaz et al. (US 2015/0154713 A1) CLAIM WORK ASSIGNMENT USING WEIGHTED WORKLOADS
Westhues et al. (US 10,832,347 B1) Methods And Systems For Smart Claim Routing And Smart Claim Assignment
O’Meara et al. (US 8,706,542 B2) Allocation Of Location-based Orders To Mobile Agents
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623